Citation Nr: 1753964	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-13 601	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, to include service in Vietnam from June 1968 to January 1970.  He was awarded the Vietnam Campaign Medal with device 60 among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of June 2011 and December 2011.  The Veteran presented sworn testimony in support of his appeal during a December 2016 hearing before the undersigned Veterans Law Judge.  

Review of the record raises the question of whether the Veteran's diagnosed chronic kidney disease and renal tubular disorders could be secondary to or proximately caused by his service-connected coronary artery disease, which includes hypertension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran has submitted multiple statements to the VA asserting that his heart disease is worsening.  In a February 2016 statement, he reported that he has been to the emergency room at least five times, to include hospital stays, during the appeal period.  Following the December 2016 hearing on appeal, he submitted copies of a hospital discharge report reflecting treatment in April 2015 when he underwent cardiac catheterization and the placement of a renal stent.  Upon remand, however, he should identify all other emergency and hospital care he has received so that VA can assist him in obtaining these records to support his appeal for a higher initial disability rating.
The Veteran has clarified that other than emergency treatment, his medical care is provided by VA.  Thus, the Veteran's complete VA treatment records should be updated for the file.  

The Veteran's most recent VA examination was conducted in May 2011 and his most recent stress test was in September 2006.  Given the evidence, including the Veteran's written statements and hearing testimony, to the effect that his heart disease has worsened, updated information as to the level of functional impairment resulting from his service-connected heart disease is necessary.  

We note that the Veteran requested review of his appeal by a Decision Review Officer in his Notice of Disagreement.  Review of the subsequent Statement of the Case, however, does not reflect whether the reviewer was indeed a Decision Review Officer.  As the appeal is being remanded anyway, the RO should ensure that further review is conducted by a Decision Review Officer.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release(s) from the Veteran, the RO should obtain copies of all emergency and hospital treatment for heart problems during the appeal period.  

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Tampa VA Medical Center and all related clinics since January 2014 for inclusion in the file.

3.  AFTER obtaining the records requested above, the Veteran should be afforded a VA cardiologic examination to identify all current impairment related to the Veteran's coronary artery disease.  The claims folder must be made available to the examiner for review before the examination.  

All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination, to include determining the Veteran's ejection fraction and either an estimation or test to determine the Veteran's METs level, as appropriate.  The examiner should specify whether the Veteran has acute or chronic congestive heart failure.  The examiner should identify all symptoms such as fatigue, dyspnea, etc., as well as commenting upon the functional impairment in the Veteran's daily activities.  

4.  After the development requested above has been completed, a Decision Review Officer should review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Continued on next page


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


